       Case 2:19-cv-02671-MLCF-JCW Document 25 Filed 01/21/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ERICA MATHERNE,                                         CIVIL ACTION NO. 2:19-cv-02671

                Plaintiff,                              JUDGE: MARTIN L.C. FELDMAN

         v.                                             MAGISTRATE: JOSEPH C.
                                                               WILKINSON, JR.
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

                Defendant.


              JOINT NOTICE OF SETTLEMENT AND REQUEST FOR STAY

         Plaintiff, ERICA MATHERNE, and Defendant, THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA (“Prudential”), through their respective undersigned counsel, hereby

notify the Court that on January 16, 2020, the parties reached a conditional settlement in this

matter. The parties anticipate that they will be able to file a final joint notice of settlement and

joint stipulation of dismissal within sixty (60) days of the filing of this notice, and the parties

respectfully request that the Court stay the remaining deadlines for sixty (60) days pending the

finalization of the release and settlement agreement.

         WHEREFORE, the Parties respectfully notify the Court that they have reached a

settlement in principle, and request that the Court enter an order staying the deadlines in the case

for sixty (60) days.




61311754v.1
       Case 2:19-cv-02671-MLCF-JCW Document 25 Filed 01/21/20 Page 2 of 3



 DATED: January 21, 2020                Respectfully submitted,



                                        By:    /s/ J. Price McNamara (with
                                        permission)
                                            J. PRICE McNAMARA, TA (20291)
                                            10455 Jefferson Highway, Ste. 2B
                                            Baton Rouge, LA 70809
                                            Telephone: 225-201-8311
                                            Facsimile: 225-201-8313
                                            E-mail: price@jpricemcnamara.com
                                            Counsel for Plaintiff Erica Matherne



                                            /s/ Shelley R. Hebert
                                            Shelley R. Hebert (admitted pro hac vice)
                                            Ian H. Morrison (admitted pro hac vice)
                                            Seyfarth Shaw, LLP
                                            233 South Wacker Drive, Suite 8000
                                            Chicago, IL 60606
                                            Telephone: (312) 460-5000
                                            Facsimile: (312) 460-7000
                                            E-mail: shebert@seyfarth.com
                                            imorrison@seyfarth.com

                                            Patricia S. LeBlanc
                                            LeBlanc Partners LLC
                                            3421 N. Causeway Blvd., Suite 300
                                            Metairie, LA 70002
                                            Telephone: (504) 828-1010
                                            Facsimile: (504) 828-1079
                                            E-mail: pleblanc@lfvlaw.us

                                            Counsel for Defendant The Prudential
                                            Insurance Company of America




                                      -2-
61311754v.1
       Case 2:19-cv-02671-MLCF-JCW Document 25 Filed 01/21/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I certify that on January 21, 2020, I electronically filed the foregoing JOINT NOTICE OF

SETTLEMENT AND REQUEST FOR STAY, to be served upon the following via the Court’s

CM/ECF system:

                       John Price McNamara
                       Law Office of J. Price McNamara
                       10455 Jefferson Highway
                       Suite 2B
                       Baton Rouge, LA 70809
                       225-201-8311
                       Email: price@jpricemcnamara.com

                                                            /s/ Shelley R. Hebert




61311754v.1
